DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/07/2021 has been entered.
 
Status of Claims
Claims 2-21 are pending. Claim 2 has been amended. Claim 1 has been cancelled. Claims 12-21 have been withdrawn as drawn to non-elected inventions and species. Claims 2-11 are examined.

Priority
This application, Serial No. 16/137,150 (PGPub: US20190096516A1), was filed 09/28/2019, which claims the benefit of U.S. Provisional Patent Application 62/566,593 filed 10/02/2017. This application is a CIP of 15/804,990 filed 11/16/2017, which claims the benefit of U.S. Provisional Patent Application 62/419,382 filed 11/08/2016. 15/804,990 is a CIP of 15/295,398 filed 10/17/2016. 

  Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Erickson et al. (US2015/0359458) in view of Joao et al. (US20150161330A1).
With respect to claim 2, Erickson at abstract, Fig. 8, and [0021], teaches a multiple device (smart phone) including a camera ([0021]), a viewing screen (see Fig. 8) and a software application stored thereon (smart phone app (abstract).  Erickson at [0019], [0089], and claim 26 teaches that the software has executable instructions that when executed cause the mobile device to initiate operation of the camera of the mobile device and capture an image of a testing device ([0089], claim 26) pressing the camera button causes the camera to start and to capture an image). Erickson at abstract, [0102] and [0014] teaches that a server on a network (email server on a network) receives from the mobile device the results.  Erickson at abstract, [0018], and claim 26 determines test results (quantitative value of the analyte) based on the image of a testing device and the results are stored for later use.
Erickson at claim 26 and Fig. 1 teaches identify RGB color values for a plurality of pixels in a region of image of the testing device (splits the image into a test image and a calibration image; extract RGB values). Erickson teaches creating a normalized color rating from the RGB color values (Par. 28: determining a median RGBA color value for each of the arrays of pixels; converting the median RGBA color value for each of the arrays of pixels to a respective Hue-Saturation-Luminosity (HSL or HSV) test color space value), wherein the normalized color rating is created relative to a particular color of the RGB color values associated with the plurality of pixels in the region of the image of the test device, wherein the normalized color rating is a single value indicative of a weight of the particular color of the RGB color values as compared to other colors of the RGB color values within the region of the image of the testing device (Par. 104: the image is initially defined with RGB (red green blue) values, individual red, green, and blue channels do not correlate well with pH over the range of a universal indicator strip; nevertheless, the RGB values can be readily converted to an alternate color space that matches the color spectrum of the test strips more closely; we chose to convert to hue; after an initial calibration to determine the relationship between the hue and the analyte concentration for each test strip, this single hue value is sufficient to quantitatively specify the color with a high degree of accuracy; Par. 91: the hue value is a single measurement from 0-360 that has been determined experimentally to vary approximately linearly with pH for common universal indicator materials (see FIG. 10); Par. 125-126: Hue (H) has a piecewise definition and in the region of interest of the cholesterol colorimetric reaction can be written as a function of the red (R), green (G) and blue (B) color values: H=(B−R)/C+2 if M=G or H=(R−G)/C+4 if M=B; in the equation above, C=M−m where M=max(R,G,B) and m=min(R,G,B), therefore the function of Hue reads on the limitation of “a weight of the particular color of the RGB color values as compared to other colors of the RGB color values”, for example if Green is the maximum color value, Hue can be calculated by a function of other RGB color values).
	Erickson does not teach that the server performs the functions that the cell phone does in Erickson (i.e. receive user information, and determine diagnostic test results, and perform the identify, create, and store steps) and does not perform the medical intervention steps.
However, Joao at [0066], [0352] and Fig. 14 A teaches an apparatus and method (system) for determining medical interventions from diagnostic tests using a central processing computer.   Specifically, Joao at [0103] teaches using a mobile device (mobile telephone) can be utilized by the patient.  Moreover, Joao at [0010], [0352] and Fig. 14A teaches a server (central processing computer which can be a server (see [0010] and [0352])).   Joao at [0352] and Fig. 14A teaches that the server (central processing computer-which can be a server [0010]) receives diagnostic test results.  Joao at [02229] teaches that the results can be from a measurement device and therefore will be test results with a testing device. Joao at [0137] teaches that a database stores test results.  Joao at [0015] and [0144] teaches that the database is part of a network.  Joao at Fig. 12A, [0156], and [0276] teaches determining that the diagnostic test results warrant medical intervention (evaluate treatment prescribed). Joao at [0134], [0143], and [0300]  teaches accessing the database to retrieve healthcare provider information of a user (information to contact the doctor/dates of appointments with doctors, which specifies the doctor).  Joao at [0103] teaches using a mobile device (mobile telephone) can be utilized by the patient.  Joao at [0156] teaches transmitting a medical intervention notification (providing a doctor with a set of symptoms, etc).
It would have been prima facie obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to have used a server, as taught by Joao, perform the steps of Erikson,  and perform medical intervention steps, as taught by Joao, in the system of Erickson.
One of ordinary skill in the art would have been to have used a server, as taught by Joao, perform the steps of Erikson,  and perform medical intervention steps, as taught by Joao, in the system of Erickson, because Erickson teaches performing these functions with a cell phone, and Joao teaches performing them with a cell phone or network.  One would be motivated to perform the medical notification steps, because this method facilitates improved healthcare quality, efficient information collection, processing and dissemination, efficient diagnosis and treatment, cost efficiency, cost containment, automated billing, and also facilitates the distribution and management of healthcare insurance, life insurance, disability insurance, as well as claims processing related thereto.
One of ordinary skill in the art would have a reasonable expectation of success, because Joao successfully describes how to perform the medical notification function and teaches that either a cell phone or server can be used indicating that it would be possible to perform these functions on a server.
With respect to claim 3, Erickson at Fig. 13  and Par. 80 teaches multiple test strips.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Erickson et al. (US2015/0359458) in view of Joao et al. (US20150161330A1), as applied to claim 3, and further in view of  Manugerra et al. (US2015/0099656).
With respect to claim 4, Erickson at Fig. 8 teaches multiple test strips.
Erickson and Joao do not teach Zika and HCG.
However, Manugerra, throughout the reference and especially at [0038]-[0039] and [0072] teaches using Zika and HCG as antigens to detect antibodies.
 It would have been prima facie obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to have used HCG and Zika as antigens, as taught by Manugerra, in the system of Erickson, as modified by Joao.
One of ordinary skill in the art would have been motivated to have used HCG and Zika as antigens, as taught by Manugerra, in the system of Erickson, as modified by Joao, in order to determine if the patient has Zika and is pregnant.
One of ordinary skill in the art would have a reasonable expectation of success, because these antigens are routinely used to test for these diseases/states.

Claims 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Erickson et al. (US2015/0359458) in view of Joao (US20150161330A1), as applied to claim 3, and further in view of Jena et al (US 2014/0072189).
With respect to claim 5, Erickson at [0019], [0089], and claim 26 teaches that the software has executable instructions that when executed cause the mobile device to initiate operation of the camera of the mobile device and capture an image of a testing device ([0089], claim 26) pressing the camera button causes the camera to start and to capture an image). Erickson at abstract, [0102] and [0014] teaches that a server on a network (email server on a network) receives from the mobile device the results.  Erickson at abstract, [0018], Fig. 1, and claim 26 determines test results (quantitative value of the analyte) based on the image of a testing device.   Erickson at id. teaches processing the image to determine pixel count  (necessary for the average) and line intensity (RGB values) of each of the plurality of immunoassay test strips, compare one or more results to a control for each test line of the plurality and present the test results on the viewing screen.  .
Joao and Erickson do not teach the presenting the alignment graphic, detecting the alignment graphic, and determining pixel count.
However, Jena, throughout the reference and especially at [0102], [0105], [0147],  and Fig. 37 teaches presenting on the viewing screen of the mobile device an alignment graphic (preferred pattern) to be aligned with an alignment target (imaged pattern) of the testing device, and detecting when an alignment of the alignment graphic and the alignment target has taken place (when the system determines no alignment needed) and processing the image to determine pixel count.
It would have been prima facie obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to have used an alignment graphic, detected alignment, and measured pixel count, as taught by Jena, in the system of Erickson, as modified by Joao.
One of ordinary skill in the art would have been motivated to have used an alignment graphic, detected alignment, and measured pixel count, as taught by Jena, in the system of Erickson, as modified by Joao, in order to properly align the test strip and measure the signal.
One of ordinary skill in the art would have a reasonable expectation of success, because these steps are routinely performed to align something to be imaged and to determine signal intensity.
With respect to claim 6, Joao at [0103] teaches using a mobile device (mobile telephone) can be utilized by the patient. Joao at abstract, [0156] and [0282] teaches transmitting a medical intervention notification (transmitting the treatment plan to the patient).  Joao at [0282]  and [0305] teaches that the treatment plan not only contains treatment information (healthcare recommendations) but also information about the diagnosis.
With respect to claim 7, Erikson at [0102] teaches that the control is stored (on a database) and accessed by the software application. Jena at abstract, [0010], [0017], [0018] teaches that the control (calibration) is a dataset from previous conducted tests stored on a database and accessed by the software application. 
With respect to claim 8, Erickson at abstract teaches a quantitative result.
	With respect to claim 9, Erickson at abstract, teaches that the level is correlated to a level of quantitative indicia, which can be a numerical rating.
	
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Erickson et al. (US2015/0359458) in view of Joao et al. (US20150161330A1), as applied to claim 2, and further in view of Jena et al. (US 2014/0072189) and Fishman et al. (US20130090938A1).
With respect to claim 10, Joao at abstract teaches transmitting information to a medical provider, but does not teach the steps of claim 10.
	However, Jena at [0009], Fig. 36,  and [0015] teaches that the server determines if there is a positive result (analyzing and visualizing the data (if there is a signal in the test line, it is a positive result), send the diagnostic test results from the server to a telemedicine provider, send additional medical history to the telemedicine provide, and initiate a telemedicine conference with the telemedicine provider (provider sends feedback).
	Moreover, Fishman, throughout the reference and especially at [0065]-[0069] and Fig. 7 teaches sending data to a provider, having a telemedicine initiation option (in app purchase that one can buy/buy a diagnosis), and determining whether the screen is pressed (it initiates when the screen is pressed/ if the user selects the buy button).
It would have been prima facie obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to have determined if the diagnostic is positive, send the diagnosis to the provider, send additional medical history to the provider and initiate a telemedicine session, as taught by Jena, and to perform the present and determine steps, as taught by Fishman, in the system of Erickson, as modified by Joao.
One of ordinary skill in the art would have been motivated to have determined if the diagnostic is positive, send the diagnosis to the provider, send additional medical history to the provider and initiate a telemedicine session, as taught by Jena, and to perform the present and determine steps, as taught by Fishman, in the system of Erickson, as modified by Joao, because Joao teaches transmitting information to a medical professional, and one would want to provide an option for initiating a telemedicine consult via the smart phone.
One of ordinary skill in the art would have a reasonable expectation of success, because these steps are routinely performed in a smart phone app.
	With respect to claim 11, Fishman at [0085] teaches that the server is configured to receive, over a network, a notification related to an issued prescription (track when it is time to order a refill and send a notification that it is time to refill), and communicate information relating to the issue prescription over a network to a pharmacy (request to the pharmacy to refill the prescription). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2-3, 5-6 and 8-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6 of U.S. Patent No.11,170,877 ('877) in view of Erickson et al. (US 2015/0359458) and Joao (US2015/0161330).
Regarding claim 2, '877 teaches a system, comprising: 
a server disposed on a network (877’ claims 1 and 6), the server configured to: 
receive, from a mobile device, an image of a testing device (877’ claim 1);
determine diagnostic test results based on the image of the testing device (877’ claim 1), wherein the server is further configured to: 
identify RGB color values for a plurality of pixels in a region of the image of the testing device (877’ claim 1), and 
create a normalized color rating from the RGB color values, wherein the normalized color rating is created relative to a particular color of the RGB color values associated with the plurality of pixels in the region of the image of the testing device (877’ claim 1);
store the diagnostic test results including the normalized color rating and the user information in association with the server (877’ claim 6: a database including the second medical codes associated with a test result);
determine that the diagnostic test results including the normalized color rating warrant medical intervention (877’ claim 1: determining, by the server, a recommended pharmaceutical product useful in treatment of at least one medical condition associated with the retail testing product); 
access a database to retrieve healthcare provider information of a user associated with the mobile device (877’ claim 1).; and 
transmit a medical intervention notification to a healthcare provider (877’ claim 1: transmitting, by the server, the first medical code, the second medical code, and the third medical code to a healthcare entity).
'877 fails to recite the server receiving user information associated with the testing device and the normalized rating is a single value indicative of a weight of the particular color of the RGB color values as compared to other colors of the RGB color values within the region of the image of the testing device.
Erickson et al. teach a system comprising a mobile device including a camera (par. 21 ), viewing screen (Fig. 8) and a software application (smart phone app, Abstract). Specifically Erickson teach that the image is initially defined with RGB (red green blue) values, individual red, green, and blue channels do not correlate well with pH over the range of a universal indicator strip; nevertheless, the RGB values can be readily converted to an alternate color space that matches the color spectrum of the test strips more closely; we chose to convert to hue; after an initial calibration to determine the relationship between the hue and the analyte concentration for each test strip, this single hue value is sufficient to quantitatively specify the color with a high degree of accuracy (Par. 104). Erickson also teaches in Par. 91 that the hue value is a single measurement from 0-360 that has been determined experimentally to vary approximately linearly with pH for common universal indicator materials (see FIG. 10); in Par. 125-126 Erickson teaches that that Hue (H) has a piecewise definition and in the region of interest of the cholesterol colorimetric reaction can be written as a function of the red (R), green (G) and blue (B) color values: H=(B−R)/C+2 if M=G or H=(R−G)/C+4 if M=B; in the equation above, C=M−m where M=max(R,G,B) and m=min(R,G,B). Therefore the function of Hue reads on the limitation of “a weight of the particular color of the RGB color values as compared to other colors of the RGB color values”, for example if Green is the maximum color value, Hue can be calculated by a function of other RGB color values.
Joao teach a system comprising a server that is configured to receive a diagnostic test result (par. 95) and user information associated with a test device from a mobile device (which individual test results are reported as well as notes about the individual, par. 34, 39, 138 and 144), store the diagnostic test results in a server disposed in a network (database par. 138 and 144);
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modified the normalized rating created from RGB values of the system of '877, to use the normalized rating is a single value indicative of a weight of the particular color of the RGB color values as compared to other colors of the RGB color values within the region of the image of the testing device, as taught by Erickson et al., because Erickson teaches this single hue value is sufficient to quantitatively specify the color with a high degree of accuracy (Erickson, Par. 104). In addition, it would have been obvious to make the combination because 877’ is generic with respect to the normalized rating and one skilled in the art would have been motivated to use the appropriate normalization method for generating a normalized rating.
It would have further been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include in the configuration of the server of system of '877 in view of Erickson et al., receiving user information associated with the testing device, storing the diagnostic test data and user information, as taught by Joao, in order to provide improved healthcare quality, efficient information collection, processing and dissemination, efficient diagnosis and treatment (Joao, par. 84-85).

Regarding claim 3, 877’ in view of Erickson and Joao teaches the system wherein the testing device includes a plurality of immunoassay test strips (Erickson, Fig. 13, Par. 80).  
Regarding claim 5, 877’ in view of Erickson and Joao teaches the system wherein the mobile device includes a camera, a viewing screen, and a software application stored thereon (Erickson, Par. 19, 89, and claim 26), wherein the software application provides executable instructions that, when executed, cause the mobile device to: 
initiate operation of the camera of the mobile device (Erickson, Par. 19, 89, and claim 26); 
present on the viewing screen of the mobile device an alignment graphic to be aligned with an alignment target of the testing device (877’ claim 1); 
detect when an alignment of the alignment graphic and the alignment target has taken place (877’ claim 1); 
capture the image of the testing device in response to the detected alignment (877’ claim 1); 
process the image to determine pixel count and line intensity of a test line of each of the plurality of immunoassay test strips (877’ claim 1); 
compare one or more results of processing the image to a control for each test line of each of the plurality of immunoassay test strips (877’ claim 1); and 
present the diagnostic test results on the viewing screen (Erickson, Par. 94: the results can be displayed on the smartphone screen).  
Regarding claim 6, 877’ in view of Erickson and Joao teaches the system wherein the server is further configured to: 
transmit a medical intervention warning to the mobile device (Joao, Abstract, Par. 156 and 282), 
wherein the medical intervention warning indicates a detected medical issue and includes a healthcare recommendation message (Joao, Par. 282 and 305).  
Regarding claim 8, 877’ in view of Erickson and Joao teaches the system wherein the diagnostic test results include a quantitative result (Erickson Abstract: quantitative indicia; Par. 102: The quantitative analyte concentration is colorimetrically determined from the image).
Regarding claim 9, 877’ in view of Erickson and Joao teaches the system wherein the quantitative result includes a numerical rating (Erickson, Abstract: quantitative indicia).

Claims 2-6 and 8-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 6-7 and 10 of copending Application No. 15/804,983 (983’) in view of Erickson et al. (US2015/0359458) and Joao et al. (US20150161330A1).
Regarding claim 2, '983 teaches a system, comprising: 
a server disposed on a network (983’ claim 1), the server configured to: 
receive, from a mobile device, an image of a testing device (983’ claim 1);
determine diagnostic test results based on the image of the testing device (983’ claim 1), wherein the server is further configured to: 
identify RGB color values for a plurality of pixels in a region of the image of the testing device (983’ claim 1), and 
create a normalized color rating from the RGB color values (983’ claim 1);
store the diagnostic test results including the normalized color rating and the user information in association with the server (983’ claim 1);
determine that the diagnostic test results including the normalized color rating warrant medical intervention (983’ claim 1: compare the normalized color value to the adjusted threshold risk levels to determine a risk level associated with the normalized color value); 
access a database to retrieve healthcare provider information of a user associated with the mobile device (983’ claim 1).; and 
transmit a medical intervention notification to a healthcare provider (983’ claim 1: transmit the diagnostic test results to a healthcare provider device).
983’ fails to recite the server receiving user information associated with the testing device and wherein the normalized color rating is created relative to a particular color of the RGB color values associated with the plurality of pixels in the region of the image of the testing device, wherein the normalized rating is a single value indicative of a weight of the particular color of the RGB color values as compared to other colors of the RGB color values within the region of the image of the testing device.
Erickson et al. teach a system comprising a mobile device including a camera (par. 21 ), viewing screen (Fig. 8) and a software application (smart phone app, Abstract). Specifically Erickson teach that the image is initially defined with RGB (red green blue) values, individual red, green, and blue channels do not correlate well with pH over the range of a universal indicator strip; nevertheless, the RGB values can be readily converted to an alternate color space that matches the color spectrum of the test strips more closely; we chose to convert to hue; after an initial calibration to determine the relationship between the hue and the analyte concentration for each test strip, this single hue value is sufficient to quantitatively specify the color with a high degree of accuracy (Par. 104). Erickson also teaches in Par. 91 that the hue value is a single measurement from 0-360 that has been determined experimentally to vary approximately linearly with pH for common universal indicator materials (see FIG. 10); in Par. 125-126 that Hue (H) has a piecewise definition and in the region of interest of the cholesterol colorimetric reaction can be written as a function of the red (R), green (G) and blue (B) color values: H=(B−R)/C+2 if M=G or H=(R−G)/C+4 if M=B; in the equation above, C=M−m where M=max(R,G,B) and m=min(R,G,B). Therefore the function of Hue reads on the limitation of “a weight of the particular color of the RGB color values as compared to other colors of the RGB color values”, for example if Green is the maximum color value, Hue can be calculated by a function of other RGB color values.
Joao teach a system comprising a server that is configured to receive a diagnostic test result (par. 95) and user information associated with a test device from a mobile device (which individual test results are reported as well as notes about the individual, par. 34, 39, 138 and 144), store the diagnostic test results in a server disposed in a network (database par. 138 and 144);
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modified the normalized rating created from RGB values of the system of 983’, to use the normalized rating is a single value indicative of a weight of the particular color of the RGB color values as compared to other colors of the RGB color values within the region of the image of the testing device, as taught by Erickson et al., because Erickson teaches this single hue value is sufficient to quantitatively specify the color with a high degree of accuracy (Erickson, Par. 104). In addition, it would have been obvious to make the combination because 983’ is generic with respect to the normalized rating and one skilled in the art would have been motivated to use the appropriate normalization method for generating a normalized rating.
It would have further been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include in the configuration of the server of system of 983’ in view of Erickson et al., receiving user information associated with the testing device, storing the diagnostic test data and user information, as taught by Joao, in order to provide improved healthcare quality, efficient information collection, processing and dissemination, efficient diagnosis and treatment (Joao, Par. 84-85).

Regarding claim 3, 983’ in view of Erickson and Joao teaches the system wherein the testing device includes a plurality of immunoassay test strips (983’ claim 2).  
Regarding claim 4, 983’ in view of Erickson and Joao teaches the system wherein a test line of one of the plurality of immunoassay test strips includes Zika virus antigen and a test line of another one of the plurality of immunoassay test strips includes an antibody suitable for binding with hCG (983’ claim 10).  
Regarding claim 5, 983’ in view of Erickson and Joao teaches the system wherein the mobile device includes a camera, a viewing screen, and a software application stored thereon (Erickson, Par. 19, 89, and claim 26), wherein the software application provides executable instructions that, when executed, cause the mobile device to: 
initiate operation of the camera of the mobile device (983’ claim 1; Erickson, Par. 19, 89, and claim 26); 
present on the viewing screen of the mobile device an alignment graphic to be aligned with an alignment target of the testing device (983’ claim 1); 
detect when an alignment of the alignment graphic and the alignment target has taken place (983’ claim 1); 
capture the image of the testing device in response to the detected alignment (983’ claim 1);
process the image to determine pixel count and line intensity of a test line of each of the plurality of immunoassay test strips (983’ claim 1); 
compare one or more results of processing the image to a control for each test line of each of the plurality of immunoassay test strips (983’ claims 1 and 2); and 
present the diagnostic test results on the viewing screen (Erickson, Par. 94: the results can be displayed on the smartphone screen). 
Regarding claim 6, 983’ in view of Erickson and Joao teaches the system wherein the server is further configured to:
transmit a medical intervention warning to the mobile device (Joao, Abstract, Par. 156 and 282), 
wherein the medical intervention warning indicates a detected medical issue and includes a healthcare recommendation message (Joao, Par. 282 and 305).  
Regarding claim 8, 983’ in view of Erickson and Joao teaches the system wherein the diagnostic test results include a quantitative result (983’ claim 6).  
Regarding claim 9, 983’ in view of Erickson and Joao teaches the system wherein the quantitative result includes a numerical rating (983’ claim 7).  

Claims 2-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2 and 4-11 of copending Application No. 16/137,249 (249”) in view of Erickson et al. (US2015/0359458) and Joao et al. (US20150161330A1).
Regarding claim 2, 249’ teaches a system, comprising: 
a server disposed on a network (249’ claim 2), the server configured to: 
receive, from a mobile device, an image of a testing device (249’ claim 2);
determine diagnostic test results based on the image of the testing device (249’ claim 2), wherein the server is further configured to: 
identify RGB color values for a plurality of pixels in a region of the image of the testing device (249’ claim 2), and 
create a normalized color rating from the RGB color values (249’ claim 2);
store the diagnostic test results including the normalized color rating and the user information in association with the server (249’ claim 2);
determine that the diagnostic test results including the normalized color rating warrant medical intervention (249’ claims 2 and 10); 
access a database to retrieve healthcare provider information of a user associated with the mobile device (249’ claim 10).; and 
transmit a medical intervention notification to a healthcare provider (249’ claim 10).
249’ fails to recite the server receiving user information associated with the testing device and wherein the normalized color rating is created relative to a particular color of the RGB color values associated with the plurality of pixels in the region of the image of the testing device, wherein the normalized rating is a single value indicative of a weight of the particular color of the RGB color values as compared to other colors of the RGB color values within the region of the image of the testing device.
Erickson et al. teach a system comprising a mobile device including a camera (par. 21 ), viewing screen (Fig. 8) and a software application (smart phone app, Abstract). Specifically Erickson teach that the image is initially defined with RGB (red green blue) values, individual red, green, and blue channels do not correlate well with pH over the range of a universal indicator strip; nevertheless, the RGB values can be readily converted to an alternate color space that matches the color spectrum of the test strips more closely; we chose to convert to hue; after an initial calibration to determine the relationship between the hue and the analyte concentration for each test strip, this single hue value is sufficient to quantitatively specify the color with a high degree of accuracy (Par. 104). Erickson also teaches in Par. 91 that the hue value is a single measurement from 0-360 that has been determined experimentally to vary approximately linearly with pH for common universal indicator materials (see FIG. 10); in Par. 125-126 that Hue (H) has a piecewise definition and in the region of interest of the cholesterol colorimetric reaction can be written as a function of the red (R), green (G) and blue (B) color values: H=(B−R)/C+2 if M=G or H=(R−G)/C+4 if M=B; in the equation above, C=M−m where M=max(R,G,B) and m=min(R,G,B). Therefore the function of Hue reads on the limitation of “a weight of the particular color of the RGB color values as compared to other colors of the RGB color values”, for example if Green is the maximum color value, Hue can be calculated by a function of other RGB color values.
Joao teach a system comprising a server that is configured to receive a diagnostic test result (par. 95) and user information associated with a test device from a mobile device (which individual test results are reported as well as notes about the individual, par. 34, 39, 138 and 144), store the diagnostic test results in a server disposed in a network (database par. 138 and 144);
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modified the normalized rating created from RGB values of the system of 249’, to use the normalized rating is a single value indicative of a weight of the particular color of the RGB color values as compared to other colors of the RGB color values within the region of the image of the testing device, as taught by Erickson et al., because Erickson teaches this single hue value is sufficient to quantitatively specify the color with a high degree of accuracy (Erickson, Par. 104). In addition, it would have been obvious to make the combination because 249’ is generic with respect to the normalized rating and one skilled in the art would have been motivated to use the appropriate normalization method for generating a normalized rating.
It would have further been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include in the configuration of the server of system of 249’ in view of Erickson et al., receiving user information associated with the testing device, storing the diagnostic test data and user information, as taught by Joao, in order to provide improved healthcare quality, efficient information collection, processing and dissemination, efficient diagnosis and treatment (Joao, Par. 84-85).

Regarding claim 3, 249’ in view of Erickson and Joao teaches the system wherein the testing device includes a plurality of immunoassay test strips (249’ claim 4).  
Regarding claim 4, 249’ in view of Erickson and Joao teaches the system wherein a test line of one of the plurality of immunoassay test strips includes Zika virus antigen and a test line of another one of the plurality of immunoassay test strips includes an antibody suitable for binding with hCG (249’ claim 5).  
Regarding claim 5, 249’ in view of Erickson and Joao teaches the system wherein the mobile device includes a camera, a viewing screen, and a software application stored thereon, wherein the software application provides executable instructions that, when executed, cause the mobile device to: 
initiate operation of the camera of the mobile device; 
present on the viewing screen of the mobile device an alignment graphic to be aligned with an alignment target of the testing device; 
detect when an alignment of the alignment graphic and the alignment target has taken place; 
capture the image of the testing device in response to the detected alignment;
process the image to determine pixel count and line intensity of a test line of each of the plurality of immunoassay test strips; 
compare one or more results of processing the image to a control for each test line of each of the plurality of immunoassay test strips; and 
present the diagnostic test results on the viewing screen. 
249’ claim 6 teaches all the above limitations.
Regarding claim 6, 249’ in view of Erickson and Joao teaches the system wherein the server is further configured to:
transmit a medical intervention warning to the mobile device (Joao, Abstract, Par. 156 and 282), 
wherein the medical intervention warning indicates a detected medical issue and includes a healthcare recommendation message (Joao, Par. 282 and 305).  
Regarding claim 7, 249’ in view of Erickson and Joao teaches the system wherein the control is a dataset from previously conducted tests stored on a database and accessed by the software application (249’ claim 7). 
Regarding claim 8, 249’ in view of Erickson and Joao teaches the system wherein the diagnostic test results include a quantitative result (249’ claim 8).  
Regarding claim 9, 983’ in view of Erickson and Joao teaches the system wherein the quantitative result includes a numerical rating (249’ claim 9).  
Regarding claim 10, 249’ in view of Erickson and Joao teaches the system wherein the server is further configured to: 
determine if the diagnostic test results include a positive result; 
present, if the diagnostic test results are positive, a telemedicine initiation option on a screen of the mobile device; 
determine whether the telemedicine initiation option is selected; 
send the diagnostic test results from the server to a telemedicine provider; 
send additional medical history information to the telemedicine provider; and
initiate a telemedicine conference with the telemedicine provider 
249’ claim 10 teaches all the above limitations.  
Regarding claim 11, 249’ in view of Erickson and Joao teaches the system wherein the server is further configured to: 
receive, over a network, a notification relating to an issued prescription; and
communicate information relating to the issued prescription over a network to a pharmacy (249’ claim 11).
This is a provisional nonstatutory double patenting rejection.

Response to Arguments
	Applicant’s arguments filed 09/20/2021, with respect to the rejections of
claims 2-11 have been fully considered and are found not persuasive. 
Erickson in view of Joao teaches the newly amended claim as outlined in detail above.
Specifically, Erickson teaches that converting the RGB values to  a single hue value; this single hue value is sufficient to quantitatively specify the color with a high degree of accuracy (Par. 104). Erickson also teaches in Par. 91 that the hue value is a single measurement from 0-360 that has been determined experimentally to vary approximately linearly with pH for common universal indicator materials (see FIG. 10); in Par. 125-126 Erickson teaches that Hue (H) has a piecewise definition and in the region of interest of the cholesterol colorimetric reaction can be written as a function of the red (R), green (G) and blue (B) color values: H=(B−R)/C+2 if M=G or H=(R−G)/C+4 if M=B; in the equation above, C=M−m where M=max(R,G,B) and m=min(R,G,B). Therefore the function of Hue reads on the limitation of “a weight of the particular color of the RGB color values as compared to other colors of the RGB color values”, for example if Green is the maximum color value, Hue can be calculated by a function of other RGB color values.

Double patenting rejections over copending applications 16/137,076 and 16/137,204 have been withdrawn in view of the amendments of instant claim 2.
However, with newly amended claim 2, double patenting rejections over US patent 11,170,877 and copending applications 15/804,983 and 16/137,249 have been added.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOYAN ZOU whose telephone number is (571)272-1067.  The examiner can normally be reached on Mon-Fri 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on (571)272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/XIAOYAN ZOU/Examiner, Art Unit 1641                                                                                                                                                                                                        






/REBECCA M GIERE/Primary Examiner, Art Unit 1641